DETAILED ACTION

This Office Action is responsive to the Response Election/Restriction Requirement  filed 08/17/2022. 
Status of the claims:
Claims 2, 6 -14, 16-20, 22, 23, 27-29, 32, 36, 38-40, 43, 44, 46-53, 55, 59-77, 79, 80, 84-87, 90-94, 98, 101, 102, 105-112, 116, 117, 119-121, and 124-128 have been cancelled by the Preliminary Amendment of 03/24/2021.
Claims 1, 3-5, 15, 21, 24-26, 30-31, 33-35, 37, 41-42, 45, 54, 56-58, 78, 81-83, 88-89, 95-97, 99-100, 103-104, 113-115, 118, 122-123 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
Applicant's Response to the Office’s Requirement for Restriction/Election filed 08/17/2022 is acknowledged. The Applicant has elected pending claims 1, 3-5, 15, 21, 24-26, 30-31, 33-35, 37, 41-42, 45, 78, 81-83, and 88-89 for prosecution while traversing the Restriction.  The traversal is via an argument that “the Examiner has failed to establish a search of the complete application would be an undue burden as required by MPEP 803” (see RESPONSE TO RESTRICTION REQUIREMENT, Page 1). The Examiner respectfully disagrees with the Applicant’s assertion. Contrary to the Applicant’s assertion, the Examiner has established a search of the complete application would be an undue burden as required. As set forth on Pages 2-4 of the Requirement for Restriction/Election, the Examiner has clearly established a search and/or examination burden for the application by concisely stating the particular reason/s relied on for holding that the inventions (species) as claimed are either independent or distinct. The Examiner has, also, provided reasons why he considers the sub combinations have utilities by themselves and that the combinations as claimed do not require the particulars of the sub combinations as claimed. Further described, the species are independent or distinct because they are set forth as separate embodiments in the Specification, and in particular, in reference to separate figures setting forth the mutually exclusive characteristics of each species. For example, Figures 1A-1B, 6, disclosed in pages 6-8 and pages 29-31 of the Original Specification sets forth Species I as one embodiment, where the method, implemented by plurality of network devices, obtain an interconnection topology for the plurality of network devices; obtain a power distribution map associated with the interconnection topology; and causing DC power to be distributed to the network devices according to the power distribution map. Figure 10, disclosed, for example, in pages 33-34 of the Original Specification sets forth Species II as another embodiment a method of operating a computing device implemented using a graphical user interface and a display, receiving from a user a specification of a plurality of network devices; graphically displaying via the screen a plurality of network device icons and link icons; and causing transmission of signals to a central controller. Figures 3C, 4A, 4B, Fig.6 disclosed, in pages 11-13, 21-24 of the Original Specification sets forth Species III as another embodiment, where a specific network device comprising a plurality of ports and, a controller, wherein the controller determines destination of data packets received; output those of the received data packets that are not destined for the network device; and cause power switching to output the data packets via power-transmitting ports. In addition, these species are not obvious variants of each other based on the current record. Moreover, the species as claimed have different design elements, mode of operation, and/or function. Thus, the species do not overlap in scope. Thus, they are patentably distinct from each other. Thus, the Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 54, 78 and 95 are generic. Furthermore, there is a search and/or examination burden for the patentably distinct species as set forth above because the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification – the species are classified under different CPC symbols, for example, claims 1, 3-5, 15, 21, 24-26, 30-31, 33-35, 37, 41-42, 45, 78, 81-83, 88-89 being limited to species I, classified in CPC symbol H02J 1/00, H04B3/54, H04B3/548; claims 54, 56-58 being limited to species II, classified in CPC symbol G06F30/394, G06F30/396; and claims 95-97, 99-100, 103-104, 113-115, 118, 122-123  being limited to species III, classified in CPC symbol H04L47/821, H04L49/30, H04L45/128. Moreover, the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). As such, the Examiner indeed has established a search of the complete application would be an undue burden as required by MPEP 803. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. However, a review of the record indicate that the applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:

The disclosure of the prior-filed applications (U.S. Provisional Patent Application No. 62/904,852, filed on September 24, 2019; U.S. Provisional Patent Application No. 63/027,195, filed on May 19, 2020; and U.S. Patent Application No. 16/879,631, filed on May 20, 2020 ) fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application: 
Regarding pending independent claim 1, the cited provisional application fail to disclose the design aspect of “obtaining an interconnection topology for a plurality of network devices interconnected via hybrid data/power links” and “obtaining a power distribution map associated with the interconnection topology”, and “causing DC power to be distributed to the network devices via the hybrid data/power links according to the power distribution map” as recited in the claim. Accordingly, it should be noted that claim 1 should not be entitled to the benefit of the prior application.
Regarding pending independent claim 78, the cited provisional application fail to disclose the design aspect of “wherein the network devices are configured to distribute DC power throughout the topology in accordance with a power distribution map received from a central controller”; and “wherein the network devices are configured to route data throughout the topology in accordance with a data routing map received from the central controller”, as recited in the claim. Accordingly, it should be noted that claim 78 should not be entitled to the benefit of the prior application.
Regarding dependent claims 3-5, 15, 21, 24-26, 30-31, 33-35, 37, 41-42, 45,  81-83, and 88-89, each of these claims contain somehow similar recitations, as their respective base claims 1, & 78, and refer back to and further limit their base claims, respectively. Thus, each of claims 3-5, 15, 21, 24-26, 30-31, 33-35, 37, 41-42, 45,  81-83, and 88-89 fail to disclose the design aspect for the same reason stated above with claims 1 and 78. Accordingly, it should be noted that claims 3-5, 15, 21, 24-26, 30-31, 33-35, 37, 41-42, 45,  81-83, and 88-89 should not be entitled to the benefit of the prior application.
A later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

Claim Objections
The following claims are objected to because of the following informalities:  
Pending independent claim 1, in line 6, recites an acronym “DC” without describing it in plain text. Every acronym should be defined when it first appears. Appropriate correction is required.
Pending claims 5, 21, 25, 30, 33, 78, and 81 recite said acronym as claim 1, thus these claims are objected to for the same reason stated above with claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 15, 21, 24-26, 30-31, 34-35, 37, 41-42, 45, 78, 81-83, and 88 are rejected under 35 U.S.C. 103 as being unpatentable over US2019/0229934 to Zhuang et al. (“Zhuang”) in view of WO2018044961 to Kurk et al. (“Kurk”)  (the comments/references put in parentheses apply to the prior art) 

RE claims 1 and 78, Zhuang discloses a method for execution in a controller device and a network (e.g. Zhuang, Figs. 1-5, Paras [0006]-[0007], [0013], [0024]) comprising a plurality of network devices (e.g. Zhuang, Fig. 1) and a plurality of hybrid data/power links interconnecting the network devices in accordance with a topology (e.g. Zhuang, Figs. 1-5, Paras [0043]-[0050]); obtaining an interconnection topology for a plurality of network devices interconnected via hybrid data/power links (e.g. Zhuang, Figs. 1-5, Paras [0007], [0009], [0106]-[0107]: determines policy (i.e. interconnection topology) e.g., each node's type and capabilities so as to generate indication to a plurality of network devices connected via data/power links);  obtaining a power distribution map associated with the interconnection topology (e.g. Zhuang, Figs. 1-5, Paras [0013]-[0014], [0106], [0192]: determine power supply indication (power distribution map) for supplying power to the devices connected via data/power links); and causing DC power to be distributed to the network devices via the hybrid data/power links according to the power distribution map (e.g. Zhuang, Figs. 5-6, Paras [0009], [0057], [0097]: distributes power to the network devices via the hybrid data/power links according to the power supply indication (power distribution map). 
The subject matter of claims 1 and 78 differs from Zhuang in that Zhuang does not expressly recite the claim language: [DC Power] as recited.  However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Zhuang’s disclosure of a power sourcing equipment (10) configured to supply power to the plurality of network devices via the connection ports so that power is supplied to the devices in real time, as taught by Zhuang (e.g. Figs. 2-6 and Paras [0009], [0012], [0057], [0090]) can be construed as the controller device of Zhuang does cause DC power to be distributed to the network devices. Besides, distributing DC power to network devices is well known in power-over-Ethernet (POE) communication systems (see for example, Figs. 3-12, 15 and Abstract,  Paras [0006]-[0008] of Kurk). 
Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Zhuang with the knowledge generally available to one of ordinary skill in the art or with Kurk’s teaching or suggestion for the purpose of distributing power (DC power) to network devices. Therefore one of ordinary skill in the art, such as an individual working in a field related to power and data distribution over network communication systems could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 1 and 78.
 
2. (cancelled) 
 
RE claim 3 , Zhuang discloses the method according to claim 1, further comprising receiving information from the network devices and wherein obtaining the interconnection topology comprises determining the interconnection topology based on the information received from the network devices  (e.g. Zhuang, Paras [0014], [0020]).  

RE claims 4 and 82, Zhuang discloses the method and network according to claims 3 and 78, further comprising participating in a low-level control protocol with the network devices to receive the information from the network devices (e.g. Zhuang,  Para [0101]).    

6. (cancelled)  
7. (cancelled)  
8. (cancelled)  
9. (cancelled)  
10. (cancelled)  
11. (cancelled)  
12. (cancelled)  
13. (cancelled)  
14. (cancelled)  

RE claim 15, Zhuang discloses the method according to claim 1, further comprising determining power requirements for the network devices, wherein the power distribution map is determined based on the determined power requirements for the network devices (e.g. Zhuang, Paras [0007], [0009], [0106]-[0107]).  

16. (cancelled)  
17. (cancelled)  
18. (cancelled)  
19. (cancelled)  
20. (cancelled)  

RE claim 21, Zhuang discloses the method according to claim 15, further comprising: determining a change in power requirements for at least one of the network devices (e.g. Zhuang, Paras [0014] periodically monitoring and detecting currently connected devices power requirement); determining a new power distribution map based on the change in power requirements (e.g. Zhuang, Paras [0189], [0192]); and causing DC power to be distributed to the network devices via the hybrid data/power links according to the new power distribution map (e.g. Zhuang, (e.g. Zhuang, Figs. 5-6, Paras [0009], [0057], [0097]).  

22. (cancelled)  
23. (cancelled)  

RE claim 24, Zhuang discloses the method according to claim 1, wherein causing power to be distributed to the network devices includes causing some of the network devices to distribute power to other ones of the network devices via corresponding ones of the hybrid data/power links (e.g. Zhuang, Paras [0193]-[0198]).  

RE claim 25, Zhuang discloses the method according to claim 24, wherein certain ones of the network devices each have at least one power-receiving port and a plurality of power-transmitting ports, wherein said causing DC power to be distributed comprises transmitting a message to instruct each of the certain ones of the network devices to distribute DC power received at its at least one power-receiving port among its plurality of power-transmitting ports (e.g. Zhuang, Figs. 1-6, Paras [0092]-[0099]).  

RE claim 26, Zhuang discloses the method according to claim 24, further comprising transmitting a message to each of the certain ones of the network devices to specify a proportion according to which DC power is to be distributed among the power-transmitting ports of that certain one of the network devices (e.g. Zhuang, Figs. 1-6, Paras [0012]-[0013], [0015], [0018]).  

27. (cancelled)  
28. (cancelled)  
29. (cancelled)  

RE claim 30, Zhuang discloses the method according to claim 1, wherein causing DC power to be distributed to the network devices comprises sending power consumption and switching instructions to each of the network devices, for control of power distribution at each of the network devices (e.g. Zhuang, Figs. 1-6, Paras [0013]-[0014], [0024][0026]) .  

RE claims 31 and 83, Zhuang discloses the method and network according to claims 30 and 82, further obtaining a priority of each network device, wherein the power consumption and switching instructions sent to a given one of the network devices depend on the priority of the given network device (e.g. Zhuang, Figs. 1-6, Paras [0107]) .  

32. (cancelled)  

RE claims 34 and 81, Zhuang discloses the method  and the network according to claims 1 and 78, respectively, further comprising obtaining a specification of at least two virtual circuits, each virtual circuit comprising a respective subset of the network devices within the same interconnection topology (e.g. Zhuang, Figs. 1-5: illustrate at least two virtual circuits (i.e. a collection of nodes that receive power from the same node).  

RE claim 35, Zhuang discloses the method according to claim 34, wherein at least one of the network devices in each of the virtual circuits supplies all the power required to power the network devices in that virtual circuit (e.g. Zhuang, Figs. 1-5)  

36. (cancelled)  

RE claim 37, Zhuang discloses the method according to claim 34, wherein at least one of the network devices in a first one of the virtual circuits is traversed by power that powers the network devices in the second one of the virtual circuits (e.g. Zhuang, Figs. 1-6, Paras [0024]-[0025]: includes at least a switch for  forcing power to flow through or avoid certain nodes).

38. (cancelled)  
39. (cancelled)  
40. (cancelled)  

RE claim 41, Zhuang discloses the method according to claim 1, further comprising: determining a data routing map associated with the interconnection topology; causing data packets to be routed by the network devices via the hybrid data/power links according to the data routing map (e.g. Zhuang, Figs. 1-6, Paras [0017], [0101]. [0119], [0139) ).

RE claim 42, Zhuang discloses the method according to claim 41, further comprising: detecting a change in bandwidth requirements for at least one of the network devices; determining a new data routing map based on the change; and causing data signals to be communicated among the network devices via the hybrid data/power links according to the new data routing map (e.g. Zhuang, Figs. 1-6, Paras [0017], [0101]. [0119], [0139): mentors data link layer packet and determines change detects change and sends indication accordingly).  

43. (cancelled)  
44. (cancelled)  

RE claim 45, Zhuang discloses the method according to claim 41, further comprising determining bandwidth requirements for the network devices and determining the data routing map based on the determined data requirements and the interconnection topology (e.g. Zhuang, Figs. 1-6, Paras [0017], [0101], [0119], [0139): mentors data link layer packet and determines change in data link layer packet).  
.  
79. (cancelled)  
80. (cancelled)  
84. (cancelled)  
85. (cancelled)  
86. (cancelled)  
87. (cancelled)  

RE claim 88, Zhuang discloses the network according to claim 83, wherein the control messages include a routing table for each of the network devices, for routing of data packets received at those network devices ((e.g. Zhuang, Para [0055] : the network device is a switch or a router (i.e. include a routing table for each of the network devices , for routing of data packets)) .  

90. (cancelled)  
91. (cancelled)  
92. (cancelled)  
93. (cancelled)  
94. (cancelled)  

Allowable Subject Matter
Claim 5, 33, 89 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU TADESE/Primary Examiner, Art Unit 2632